Citation Nr: 1816809	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-39 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for human immunodeficiency virus (HIV).

2.  Entitlement to a compensable rating for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Waco, Texas VA RO subsequently acquired jurisdiction.

The Veteran testified before the undersigned veterans law judge (VLJ) at a videoconference hearing of the Board held at the Waco VA RO in June 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In June 2017, prior to the promulgation of a decision in the appeal, the Veteran stated on the record at a Board hearing that he wished to withdraw his appeal as to the issue of entitlement to a compensable rating for service-connected hepatitis C.

2.  The Veteran's HIV is manifested by fatigue, daily diarrhea, and the need for approved medication; pathological weight loss or AIDS-related opportunistic infection or neoplasm is not shown.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to entitlement to a compensable rating for service-connected hepatitis C disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a rating of 30 percent, and no higher, for the Veteran's HIV have been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§, 4.1, 4.14, 4.88b, Diagnostic Code 6351 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified medical records have been associated with the claims file to the extent possible.  The Veteran has been afforded an appropriate examination for his HIV claim.  The examiner had access to and reviewed the claims file and also examined the Veteran.  The results of the examination were reduced to writing and associated with the claims file.  The examination result are sufficient to accurately adjudicate the claim.  


HIV

A rating decision of August 2013 granted service connection for HIV, with a 10 percent rating and an effective date of February 2, 2012.  The Veteran has appealed as to the rating.  See notice of disagreement of August 2013; VA Form 9 of November 2014.

Disability ratings are assigned under a schedule for rating disabilities by comparing the symptoms found to the criteria in the rating schedule.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  The rating reflects the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  When there is an approximate balance of evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

The Rating Schedule for HIV-related illness falls under C.F.R § 4.88b, DC 6351.  A noncompensable rating is assigned when the disease is asymptomatic, following the initial diagnosis of HIV infection, with or without lymphadenopathy or decreased T4 cell count.  A 10 percent rating is assigned following the development of definite medical symptoms, a T4 cell count of 200 or more but less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.  A 30 percent rating is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and the taking of approved medication, or the minimum rating with a T cell count of less than 200, or hairy cell leukoplakia, or oral candidiasis.  A 60 percent rating is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS-related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems; HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions.

The term "approved medication(s)" includes medications prescribed as part of a research protocol at an accredited medical institution.  Psychiatric or central nervous manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluations results, but not in combination with percentages assignable under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351, Notes 1 and 2.

The Veteran has competently and credibly testified that he has fatigue and daily diarrhea.  See transcript of June 2017 Board hearing; VA Form 9 of November 2014; Veteran's statement of August 2013 (fatigue).  The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Fatigue is also noted in a VA treatment record of October 2014.  The medical record further reflects that the Veteran takes continuous medication for the control of HIV-related illness.  See July 2013 VA examination report.

In light of these facts, the criteria for a higher rating of 30 percent have been met.  The Veteran has the constitutional symptom of fatigue, daily diarrhea, and takes approved medication for his HIV disability.  There is no evidence of record that attributes the Veteran's fatigue and diarrhea to a disability other than HIV, and the Board will not remand for the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The preponderance of the evidence is against finding entitlement to a higher, 60 percent rating, because the Veteran has not experienced pathological weight loss or AIDS-related opportunistic infection or neoplasm.  VA treatment records show that the Veteran's weight was 178 lbs. in December 2011 and 175 lbs. in November 2013.   An October 2014 VA treatment record determined that there was no weight gain or loss.

In conclusion, the evidence of record supports a 30 percent initial rating, and no higher, for the veteran's HIV for the entire period under review.  As the preponderance of the evidence is against the award of an initial rating in excess of 30 percent, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2002); 38 C.F.R. § 3.102 (2017).

Hepatitis C

At the June 2017 Board hearing, the Veteran stated that he wished to withdraw the issue of entitlement to a compensable rating for hepatitic C.  The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any issue involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or an authorized representative.  A withdrawal is effective upon receipt, and the withdrawal of an appeal on the record at a hearing need not be in writing.  See 38 C.F.R. § 20.204 (2017).

Because the Veteran has withdrawn his appeal as to hepatitis C, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to a rating of 30 percent, and no higher, for HIV is granted, subject to the criteria applicable to the payment of monetary benefits.

The appeal as to entitlement to a compensable rating for hepatitis C is dismissed.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


